MEMORANDUM OPINION

No. 04-03-00823-CR

Alex PENA,

Appellant

v.

STATE of Texas,

Appellee

From the 81st Judicial District Court, Atascosa County, Texas

Trial Court No. 01-05-0092-CRA

Honorable Donna S. Rayes, Judge Presiding

Per Curiam 
Sitting:	Paul W. Green, Justice
		Sarah B. Duncan, Justice
		Karen Angelini, Justice
Delivered and Filed:     June 23, 2004	
MOTION TO DISMISS GRANTED; APPEAL DISMISSED
	Appellant filed a motion to dismiss this appeal. The motion is granted. The appeal is
dismissed. See Tex. R. App. P. 42.2(a). Our mandate may be issued early upon proper
motion. Tex. R. App. P. 18.1(c).
							PER CURIAM
Do Not Publish